DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kawase (US 7,407,263).
Kawase teaches an inkjet apparatus comprising:
Claims, 1, 13:
a first head unit having a first head provided with a plurality of first nozzles (figure 2, 21R); and a second head unit having a second head provided with a plurality of second nozzles (figure 2, 22R)and a third head provided at a position different from the second head in a first direction and provided with a plurality of third nozzles (figure 2, 24R), wherein the 

Claim 2:
The liquid ejecting apparatus according to claim 1, wherein the first head unit and the second head unit are disposed such that the first head and the second head are at different positions in the second direction (figure 2).

Claim 3:
The liguid ejecting apparatus according to claim 1, Wherein the first head unit has a first holder in which the first head is disposed, and the second head unit has a second holder in which the second head and the third head are disposed and which is different from the first holder (figure 2, inherent feature).

Claim 11:
The liquid ejecting apparatus according to claim 1, wherein the plurality of first nozzles, the plurality of second nozzles, and the plurality of third nozzles eject ink of the same color (figure 2).




Allowable Subject Matter
Claims 4-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853